Citation Nr: 1539046	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar strain with degenerative disc disease ("back disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Edwin F. Brooks, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 1989 and from June 2008 to June 2008, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to service connection for a back disability and assigned a 10 percent disability rating.

The Board remanded this claim for further development in August 2012, June 2014, and February 2015.  For the reasons discussed below, the Board finds that there has been substantial compliance with the actions requested in the Board's remands and the case has returned to the Board for appellate consideration.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due in part to his service-connected back disability.  Accordingly, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not necessarily preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOPGCPREC 12-2001 (July 6, 2001); cf. Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

The Veteran was previously represented by the Virginia Department of Veterans Services.  In June 2015, the Veteran submitted a new VA Form 21-22a appointing Edwin F. Brooks as his representative.  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's thoracolumbar strain with degenerative disc disease has been manifested by pain, normal forward flexion of the thoracolumbar spine, and a combined range of motion of the thoracolumbar spine of, at worst, 200 degrees, with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis of the thoracolumbar spine, or incapacitating episodes requiring medically prescribed bed rest due to intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for thoracolumbar strain with degenerative disc disease have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003; 5235-43 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the increased rating issue arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the June 2008 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Further, the AOJ obtained the most updated VA treatment records dated through May 2015, as directed in the Board's April 2015 remand.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in July 2008, November 2012, September 2014, and April 2015 to determine the nature and severity of his back disability.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected back disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The Board also finds that the most recent examination report substantially complies with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in February 2015 in order to provide the Veteran with a new VA examination.  In its remand directives, the Board asked the VA examiner to specifically address range of motion and functional impairment, the effect of flare-ups, incapacitating episodes, and the effect of the Veteran's back disability on his employment ability.  In April 2015, the Veteran underwent an examination, and the examiner specifically discussed the aforementioned subjects.  Additionally, although the examiner indicated that he did not review the Veteran's "hard copy paper C-file," the Board notes that the Veteran's claim file is electronic and that the examiner did review service treatment records, VA treatment records, and private treatment records.  The April 2015 examination report shows that the examiner was informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, and thoroughly examined the Veteran.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher initial disability rating for his back disability, which is currently rated at 10 percent disabling under C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  All service-connected spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. Diagnostic Code 5243 provides that intervertebral disc syndrome can be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Diagnostic Code 5242 refers to Diagnostic Code 5003 (degenerative arthritis), and under 5003 degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae (also known as the thoracic vertebrae), and the lumbar vertebrae, are considered groups of minor joints.  38 C.F.R. § 4.45(f).

Under the incapacitating episodes rating formula, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  
Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Factual Background  

Turning to the evidence of record, service treatment records show that the Veteran suffered a back injury while serving in Iraq.  See April 2008 Statement of Medical Examination and Duty Status.  An April 2008 service treatment record shows that the Veteran's back was straight, with no redness or swelling.  There was tenderness to palpation of the lower back, and the Veteran's gait was normal.  

The Veteran underwent a VA examination in July 2008.  The Veteran reported progressively worse lower back pain, which he described as sharp, intermittent pain with an intensity of 4 to 9 out of 10.  He also reported spasms that come and go.  The Veteran reported flare-ups of pain every couple of weeks with a duration of a day or two that are precipitated by work, fatigue, and prolonged sitting.  The Veteran indicated that during a flare-up, he has to rest.  The Veteran denied bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran reported that he can walk for two miles but that he is unsteady on his feet.  The Veteran indicated that he had missed no time from work due to his back condition.  He also reported incapacitating episodes of 11 to 12 days in the past twelve months.  

On examination, there was no deformity of the thoracolumbar spine, but the Veteran had tenderness to palpation at T7.  Range of motion testing revealed forward flexion to 90 degrees, with pain at 90 degrees; extension to 30 degrees, with pain at 30 degrees; right lateral flexion to 30 degrees, with pain at 30 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; right lateral rotation to 30 degrees, with pain at 30 degrees; and left lateral rotation to 30 degrees, with pain at 30 degrees.  There was no change in range of motion with passive motion or repetitive motion.  The Veteran's reflexes were normal, and there was no decrease to sensation with light touch or pinprick.  The Veteran was diagnosed with thoracolumbar strain.

In an August 2008 statement, the Veteran indicated that he has had intermittent back pain and intermittent foot numbness since his initial in-service back injury.  

An October 2008 private treatment record shows that the Veteran was treated for low back pain.  On examination, the Veteran had tenderness over the lower lumbar spine, and paravertebral muscle spasm was noted in the low back.  Straight leg raises were positive bilaterally, and the Veteran had decreased range of motion of the lumbar spine.  Exact range of motion measurements were not provided.  X-rays of the lumbar spine showed degenerative disc disease (DDD).  An October 2008 MRI of the lumbar spine showed a small to moderate sized posterial central disk herniation at L4-5 and DDD and joint changes with annular bulging at L5-S1.  The Veteran was given notes excusing him from work on October 6, 2008, October 20, 2008, and November 10, 2008.  

VA treatment records show continuing complaints of back pain.  A December 2008 VA treatment note shows that the Veteran reported low back pain with activity.  He denied incontinence, erectile dysfunction, and swelling.  On examination, the Veteran had normal lumbar lordosis, no paraspinal prominence or scoliosis, and his range of motion was "reasonable and pain free."  There was some midline tenderness to palpation of the lumbar spine, and there was thoracic spine kyphosis with some tenderness to palpation in the paraspinals and reduced mobility.  The Veteran's gait was normal, with no difficulty with stance or swing phase.  The assessment was lower back pain consistent with spinal enthesopathy around the sacroiliac joints.  The Veteran was referred for physical therapy and prolotherapy.

A February 2009 VA treatment note shows that the Veteran called to report that he was still having a lot of neck and back pain and that the Motrin is not working, which was making it very difficult for him to get through the day.

In March 2009, the Veteran underwent a VA peripheral nerves examination, where he was diagnosed with radiculopathy of both lower extremities secondary to DDD of the lumbar spine.

A March 2009 VA physical therapy note shows that the Veteran complained of increasing pain in his lower back.  The Veteran reported that the pain shifts from side to side and that it "feels like I'm being pulled backward."  The Veteran indicated that the intensity of the pain was from 7 to 10 out of 10.  On examination, the Veteran's range of motion was within normal limits.

An April 2009 VA pain clinic note shows that the Veteran had diffuse tenderness to palpation of the lumbar spine region.  

The Veteran underwent a VA spine examination in connection with a claim of entitlement to service connection for a cervical spine condition in June 2009.  During the examination, he reported a history of urinary urgency, which the examiner opined was "likely due to aging changes, BPH."  Additionally, the Veteran had normal posture and gait, with no evidence of kyphosis, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis. 

A November 2009 VA treatment record shows that the Veteran reported much improvement in his back pain with physical therapy and foam roller use.  

A March 2010 periodic health assessment for the National Guard shows that the Veteran reported constant, but tolerable, back pain that worsens with prolonged sitting and bilateral lower extremity paresthesias and radiculopathy, left greater than right.  The Veteran denied loss of bowel or bladder function.  On examination, the Veteran had full range of motion of his back with no tenderness to palpation.  In May 2010, the Veteran was given a permanent physical profile due to "herniated discs in neck and back," which precluded him from unlimited running, sit-ups, lower body weight training, and walking with field gear and ruck sack.  

An August 2010 VA telehealth note shows that the Veteran reported an exacerbation of lower back pain due to a lifting injury two days earlier.  He reported moderate to severe back pain at an intensity level of 9/10.  He denied urinary incontinence.  The Veteran was seen the next day in urgent care for his lower back pain complaints.  On examination, the Veteran had tenderness to palpation of the lumbar spine with minimal tenderness of the paraspinal muscles.  A straight leg test was negative.  The assessment was acute exacerbation of chronic low back pain, and the Veteran was prescribed Flexeril and hydrocodone for breakthrough pain.  The Veteran was advised to continue stretching exercises, alternate heat and ice, and use sports creams as needed.  

A July 2012 VA telehealth note shows that the Veteran reported neck and back pain rated at 8/10 intensity making it hard from him to sleep for two to three weeks.  The Veteran was seen the next day in urgent care for his back pain complaints.  The Veteran reported two weeks of neck and back pain that "feels like a muscle spasm along his spine."  The Veteran denied bowel or bladder changes.  X-rays of the lumbar spine were "basically normal."  

The Veteran underwent a VA examination in November 2012.  The Veteran reported a pinching sensation with numbness in the legs that began after his accident in September 2007.  The Veteran reported flare-ups impacting the function of the thoracolumbar spine that occur every one to two weeks and that are brought on by moving the wrong way.  

On examination, range of motion testing revealed forward flexion to 90 degrees, with pain at 90 degrees; extension to 30 degrees, with pain at 30 degrees; right lateral flexion to 30 degrees, with pain at 30 degrees; left lateral flexion to 30 degrees, with pain at 30 degrees; right lateral rotation to 30 degrees, with pain at 30 degrees; and left lateral rotation to 30 degrees, with pain at 30 degrees.  There was no additional limitation in range of motion after repetitive-use testing.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was no evidence of localized tenderness or pain to palpation and no evidence of guarding or muscle spasm.  Muscle strength testing and a reflex examination were both normal.  A sensory examination showed decreased sensation to light touch of the left foot/toes, but was otherwise normal.  A straight leg raising test was positive bilaterally.  The examiner noted that the Veteran did not have invertebral disc syndrome of the thoracolumbar spine.  The Veteran used a walking stick occasionally to help with locomotion.  The examiner noted that imaging studies of the thoracolumbar spine showed DDD.  

The examiner indicated that the Veteran had mild radiculopathy on the right and moderate radiculopathy on the left, with involvement of the sciatic nerve on both sides.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  The examiner also indicated that the Veteran's back disability impacts his ability to work because he is not able to stand or sit for more than one hour, and he would need to have a job that allows for frequent stretching and breaks.  

In a March 2013 statement, the Veteran indicated that the pain in his "lower back (and neck) causes me incapacitating pain and I am now forced to lead a very sedentary life."  The Veteran reported that he is unable to work but that he is taking college classes, which he has had to miss due to doctor's appointments and because he was in too much pain to move.  The Veteran also reported that he has had to leave places and events early due to pain which was so severe that he had trouble functioning.  The Veteran stated that because he lives over an hour from the VA hospital and cannot travel when he is incapacitated, his wife and son care for him during his incapacitating events, but that he reported these incapacitating episodes to his VA doctors, which is why they prescribed him Hydrocodone and Cyclobenzaprine.  The Veteran also reported that in addition to incapacitating pain, the episodes cause numbness in his legs and "simultaneous digestive/urination issues."  

A May 2013 VA treatment note shows that the Veteran reported back pain.  He indicated that he was taking Flexeril and hydrocodone as needed, but not very often.  On examination, the Veteran had some muscle spasm in the left lumbosacral paraspinals.  A December 2013 VA treatment note shows that the Veteran reported chronic pain in the low back area that was about the same or perhaps slightly worse than previously.  The Veteran reported using ibuprofen and hydrocodone as needed, and that the medication was working well.  

A September 2014 VA primary care note shows that the Veteran reported increasing low back pain.  He denied any bowel or bladder symptoms, but he endorsed weakness to the left lower extremity.  He reported that he has not been gainfully employed because of the problems with his neck and back and that he cannot stand, sit, or walk for any length of time without being in pain.  He rated the pain at around 7/10, but stated that it sometimes goes to 9/10.  The Veteran reported that any kind of twisting or bending may exacerbate the pain.  On examination, the Veteran had tenderness centrally around the L4-L5 region of the low back, with palpable muscles spasm bilaterally in that area.  Straight leg testing was negative.  The impression was chronic low back pain with radiculopathy symptoms.  The physician discontinued hydrocodone and started treatment with tramadol and gabapentin.  

The same day as the aforementioned primary care visit, the Veteran underwent a VA examination.  The Veteran reported constant pain from his low back that radiates to his left leg and toes.  He also reported occasional shooting pain in the right leg.  The Veteran indicated that his current treatment plan is to take aspirin, Motrin, muscle relaxers, or hydrocodone.  The Veteran presented to the examination walking without difficulty and without assistive devices.  The Veteran reported flare-ups impacting the function of the thoracolumbar spine, which the Veteran described as difficulty with everyday activities.  

On examination, range of motion testing revealed forward flexion to 90 degrees, with no objective evidence of painful motion; extension to 30 degrees, with no objective evidence of painful motion; right lateral flexion to 20 degrees, with no objective evidence of painful motion; left lateral flexion to 20 degrees, with no objective evidence of painful motion; right lateral rotation to 20 degrees, with no objective evidence of painful motion; and left lateral rotation to 20 degrees, with no objective evidence of painful motion.  There was no additional limitation in range of motion after repetitive-use testing.  

The examiner indicated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal.  There was no evidence of localized tenderness or pain to palpation and no evidence of guarding or muscle spasm.  Muscle strength testing, a reflex examination, and a sensory examination were all normal.  A straight leg raising test was negative.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, and there was no evidence of ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  The examiner noted that the Veteran did not have invertebral disc syndrome of the thoracolumbar spine.  An x-ray of the lumbar spine was unremarkable and showed no changes since the July 2012 x-rays.

The examiner indicated that the Veteran's back disability impacts his ability to work due to an inability to do heavy lifting.  The examiner noted that for any musculoskeletal condition, flare-ups could limit functional impairment through pain, weakness, fatigability, or incoordination when the joint is used repeatedly over a period of time, but that in the Veteran's case, "[i]t is not possible to quantitate the additional limitations as there is no factual basis for such a quantification."  The examiner also opined that the Veteran's bowel and/or bladder symptoms are not related to his low back condition because "[a] back condition would only cause symptoms such bowel or bladder incontinence in the setting of spinal cord compromise, which would be associated with spastic paralysis of the lower extremities and would necessitate treatment by a spinal cord injury center."  The examiner indicated that "no such injury is apparent in this [V]eteran's case."  The examiner explained that although the Veteran reports pain that goes down the legs, "there is no objective medical finding on examination to attribute this to lumbar spine radiculopathy."

Later that same evening, the Veteran reported to the VA emergency room for treatment of his back pain.  The Veteran reported chronic lower back pain since 2007, which was worse in the last week.  He denied any gastrointestinal or genitourinary symptoms.  The Veteran reported occasional shooting pain down his legs and occasional numbness, but denied current numbness or weakness.  The Veteran indicated that he was seen by his primary care provider for back pain that day and that he came to the emergency department "to see if there was anything else that could be done."  The Veteran denied bladder or bowel control problems.  There was no pain with palpation.  The examining physician noted that per the Veteran primary care provider, lumbar spine films had been negative for the most part.  The Veteran was given an injection of pain medication and discharged.  The examining physician indicated in a certificate of illness/injury that the Veteran could return to light duty work immediately with the following restrictions: no lifting over 10 pounds, no over the head work, no constant bending or twisting of the neck, and no climbing or jumping.  

A September 2014 VA treatment note shows that the Veteran reported continuing back issues.  He indicated that he was given a Certificate of Illness with no lifting earlier in the month but that it is sitting that gets uncomfortable for him.  He stated that he feels like he has to straighten things up after sitting and that he gets a tingling sensation down his leg into his toes.  He indicated that this is a daily occurrence.

An October 2014 MRI of the lumbar spine showed degenerative disc disease and facet hypertrophy at L4-L5 and L5-S1, without spinal canal stenosis or neuroforaminal narrowing.

An October 2014 VA primary care note shows that the Veteran reported that after discontinuing hydrocodone and starting tramadol and gabapentin, his low back pain is about the same.  He reported constant pain throughout the whole day, with radiation to his legs, left worse than right.  The Veteran denied lateralizing weakness and bladder or bowel control problems.  He indicated that he could not sit or stand for any length of time secondary to pain.  On examination, the Veteran had tenderness and palpable muscle spasms.  

Also in October 2014, the Veteran's VA primary care physician drafted a letter indicating that the Veteran has multiple diagnostic categories and secondary comorbidities, including PTSD, chronic tendon inflammation, with secondary chronic neck and back pain, chronic ringing in the ears and secondary hearing loss, traumatic arthritis, chronic cervical and lumbar radiculopathy, chronic obstructive sleep apnea, GERD, and partial paralysis of the sciatic nerves bilaterally.  The physician stated that the Veteran "is also on multiple medications for treatment of the above, which may also at times make him feel tired and fatigued."

A November 2014 VA neurology diagnostic study report shows that the Veteran reported left lower extremity pain and concomitant back pain that is more pronounced than the extremity symptoms.  He denied any bowel or bladder incontinence.  

A February 2015 VA primary care note shows that the Veteran reported continuing low back pain, "but with the current medications he is on the discomfort is fairly manageable, it is not affecting his activities of daily living."

The Veteran underwent a VA examination in April 2015.  The Veteran reported flare-ups of the thoracolumbar spine that "basically immobilize" him.  The Veteran also reported functional loss or functional impairment of the thoracolumbar spine, which he described as not being able to stand or sit in the same place for long periods of time and not being able to do a lot of heavy lifting.  On examination, the Veteran's range of motion was normal, with pain noted on the examination that did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing, and there was no additional loss of function or range of motion after three repetitions.  There was no evidence of pain with weight bearing.  There was objective evidence of mild tenderness of the paraspinal muscles of the lumbar spine.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not examined after repeated use over time.

The examiner indicated that the examination was being conducted during a flare-up and that pain, fatigue, and lack of endurance significantly limit functional ability with flare-ups.  The examiner described the Veteran's functional loss during flare-ups in terms of range of motion as forward flexion to 90 degrees, extension to 90 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  

The Veteran had muscle spasms and localized tenderness not resulting in abnormal gait or abnormal spinal contour, but there was no evidence of guarding.  Muscle strength testing, a reflex examination, and a sensory examination were all normal.  A straight leg raising test was negative.  The examiner indicated that the Veteran had mild radiculopathy on the right and moderate radiculopathy on the left, with involvement of the sciatic nerve on both sides.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spin condition, such as bowel or bladder problems or pathologic reflexes.  There was no evidence of ankylosis of the spine or invertebral disc syndrome of the thoracolumbar spine.  X-rays of the lumbar spine showed mild DDD at the L4-L5 level.  

The examiner indicated that the Veteran's thoracolumbar spine condition impacts his ability to work.  The examiner stated that the Veteran would not be able to do much, if any, real physical labor due to his condition because any significant movement seems to cause him discomfort.  The examiner also indicated that the Veteran would not be able to do any job involving prolonged standing, sitting, or lifting, but that he could do a sedentary job providing he is able to move around as needed to relieve pain.

The examiner noted that the Veteran's range of motion was basically normal, which the Veteran described as his normal during a flare-up.  The examiner noted that the Veteran reported pain as he was going through the range of motion exam and that he easily fatigues when having flare-ups.  The examiner indicated that the Veteran seems to have the flare-ups every several days and that they last for most of the day.  The examiner opined that the Veteran does not seem to have periods of complete incapacitation, but rather frequent flares that make significant movement uncomfortable.  

A May 2015 VA primary care note shows that the Veteran reported having a lot more pain issues since he was last seen in February 2015.  He indicated that his chronic low back pain is "hurting him exponentially more than when he was examined here on his prior visit."  He reported that the pain feels like it is a constant twisting, burning pain to his neck and low back, with radiation of pain down into both upper legs.  He stated that when he initially starts moving around, the pain is not that bad, but as he continues to move about, the pain gets exponentially worse over the time that he is up and moving.  The Veteran reported that he has occasional back spasms, which seem to come when he is having significant exacerbations of his pain.  The Veteran denied any lateralizing weakness or sensory disturbances, and he denied any bladder or bowel control issues.  On examination, the Veteran had tenderness and spasms of the low back.  The physician indicated that the Veteran "continues to have chronic pain with intermittent exacerbations" and he is "not going to make any changes to his treatment plan at this time."  

In a June 2015 statement, the Veteran indicated that he suffers from severe upper and lower back pain on a daily basis and that the pain is only minimally helped by narcotic pain killers.  He also reported that his severe back pain prevents him from standing for long periods of time.  See June 2015 Notice of Disagreement. 

Analysis

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent were not met at any point during the rating period.  

In order to warrant the next higher rating of 20 percent under the General Rating Formula, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this case, the evidence does not indicate that forward flexion of the thoracolumbar spine has been limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine has been 120 degrees or less.  Forward flexion has consistently been measured at 90 degrees (normal), and the Veteran's combined range of motion was measured at 240 degrees (normal) on the July 2008, November 2012, and April 2015 VA examinations and at 200 degrees on the September 2014 VA examination.   

Nor does the evidence indicate that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Although VA treatment records and VA examination reports consistently show tenderness to palpation and spasms, the July 2008 VA examiner specifically found that there was no spinal deformity.  The November 2012 VA examiner found no evidence of localized tenderness or pain to palpation and no evidence of guarding or muscle spasm.  The September 2014 VA examiner indicated that the Veteran presented to the examination walking without difficulty and without assistive devices and that there was no evidence of localized tenderness or pain to palpation and no evidence of guarding or muscle spasm.  The April 2015 examiner found that the Veteran had muscle spasms and localized tenderness not resulting in abnormal gait or abnormal spinal contour, but there was no evidence of guarding.  

While a December 2008 VA treatment record does note the presence of thoracic spine kyphosis, subsequent treatment records do not mention that finding, and on examination in June 2009, the Veteran had normal posture and gait, with no evidence of kyphosis, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Thus, the December 2008 finding is an outlier.  Moreover, the November 2012 and September 2014 VA examiners found no evidence of localized tenderness, pain to palpation, guarding, or muscle spasm, and the April 2015 VA examiner noted that the Veteran had muscle spasms and localized tenderness but that they were not severe enough to result in an abnormal gait or spinal contour.  Therefore, the finding of thoracic spine kyphosis in the December 2008 VA treatment record is outweighed by the other medical evidence of record showing a normal spinal contour.  Hayes v. Brown, 9 Vet. App. 67 (1996).  

The evidence also shows that the Veteran's back disability has not been manifested by favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, as defined in the notes to the General Rating Formula.  Accordingly, a rating greater than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  In order to assign a higher rating based on functional loss due to pain, the pain "must actually affect some aspect of 'the normal working movements of the body.'"  Mitchell, 25 Vet. App. at 43 (quoting § 4.40).

Here, although there was objective evidence of pain at the endpoints of thoracolumbar spine range of motion during the July 2008, November 2012, and April 2015 examinations, there was no additional limitation in range of motion with repetitive testing.  Thus, while the Board notes the Veteran's complaints of pain, the evidence does not show that pain causes additional functional loss beyond that recorded on range of motion testing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07; Mitchell, 25 Vet. App. at 42-43.  Similarly, while the Board notes that the evidence shows that the Veteran has additional functional loss due to excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing, the Veteran's range of motion has essentially been normal throughout the appeal period.  

With regard to flare-ups, the Veteran has reported flare-ups causing increased pain with almost any movement, and that such flare-ups can occur once a week and sometimes on a daily basis.  However, in order to warrant a higher rating, the flare-ups must last long enough and be severe enough that in effect the Veteran's range of motion is more limited than that recorded on testing.  In the present case, the April 2015 examination was conducted during a flare-up, and while the examiner reported that pain, fatigue, and lack of endurance significantly limit functional ability with flare-ups; the Veteran's range of motion was normal and the pain noted on the examination did not result in additional functional loss, even after repetitive testing.  Moreover, the April 2015 examiner specifically noted the Veteran's report that the normal range of motion values recorded during the examination were typical during a flare-up.

These findings reflect that at no time during the pendency of the appeal has the Veteran's range of motion of the thoracolumbar spine manifested to a degree that would warrant a rating in excess of 10 percent.  Even taking into consideration his reported flare-ups and his symptoms, the evidence does not reflect functional impairment comparable to forward flexion of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As discussed above, the Veteran's gait, posture, and range of motion have been essentially normal, even with consideration of pain and other such factors, and the Board finds that the Veteran's rating of 10 percent adequately encompasses the Veteran's functional impairment.  Accordingly, the Veteran's disability picture does not meet or approximate the criteria described for a rating greater than 10 percent under the General Rating Formula based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  

The General Rating Formula also indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  In this case, the Veteran was granted entitlement to service connection for radiculopathy of each lower extremity in a separate August 2009 rating decision, which is not currently before the Board.  

With regard to other neurological abnormalities, the Board notes that the Veteran reported in a March 2013 statement that his back disability causes "digestive/urination issues."  However, the objective medical evidence shows that the Veteran has consistently denied any bowel or bladder issues in connection to his back disability.  See, e.g., May 2015 VA Treatment Record; December 2014 VA Treatment Record; October 2014 VA Treatment Record; September 2014 VA Treatment Record; March 2010 National Guard Periodic Health Assessment; December 2008 VA Treatment Record; July 2008 VA Examination Report.  Additionally, the November 2012, September 2014, and April 2015 VA examiners all specifically found that the Veteran had no additional neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  Although the Veteran did report a history of urinary urgency at a June 2009 VA cervical spine examination, the examiner indicated that such symptoms are likely due to other factors, such as aging or BPH.  Finally, the September 2014 VA examiner specifically addressed the question of whether any bowel or bladder symptoms are related to the Veteran's back condition.  The examiner indicated that any such symptoms are unrelated to the Veteran's back disability because "[a] back condition would only cause symptoms such bowel or bladder incontinence in the setting of spinal cord compromise...[and] no such injury is apparent in this [V]eteran's case."  Based on the foregoing, the Board finds that a preponderance of the evidence shows that the Veteran does not experience any bowel or bladder symptoms.  Regarding "digestive" issues, the evidence shows that the Veteran has been diagnosed with a hiatal hernia and gastroesophageal reflux.  See April 2009 VA Treatment Record.  However, there is no credible evidence that these conditions are associated with the Veteran's back disability.  Accordingly, the Board finds that a separate rating is not warranted for any other objective neurological symptoms.

As the evidence reflects a diagnosis of DDD, consideration of whether the Veteran is entitled to a higher rating based upon the diagnostic criteria pertaining to intervertebral disc syndrome is warranted.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this case, the evidence of record does not show that the Veteran had incapacitating episodes as defined by VA regulations.  Although the Veteran has indicated that he has flare-ups of incapacitating back pain and that he has confined himself to bed because of back pain, there is no evidence from any of the Veteran's medical providers that bedrest has been prescribed by a physician for treatment of his spine disability.  In this regard, the evidence shows that the Veteran's back condition has been treated conservatively with pain medications and physical therapy.  The Board notes that even after the Veteran's September 2014 emergency department visit for back pain, the Veteran was discharged home with only limited work restrictions, rather than bedrest.  Additionally, although the Veteran has occasionally been given notes excusing him from work due to flare-ups of back pain; this evidence is not tantamount to doctor prescribed bed rest.  Further, the April 2015 VA examiner specifically addressed the issue of incapacitating episodes, indicating that the Veteran "does not seem to have periods of complete incapacitation but rather frequent flares that make significant movement uncomfortable."

Because there is no medical evidence that the Veteran's physicians have prescribed bed rest for at least two weeks in any given year under appeal, the Board accordingly finds that there is no credible evidence indicating that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes.  Therefore a disability rating in excess of 10 percent under Diagnostic Code 5243 is not warranted.

The Veteran is competent to report his symptoms and credible in his belief that his back disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's back.  Thus, while the Board acknowledges the Veteran's reports of back symptomatology, especially exacerbations of back pain, the evidence in this case shows that the 10 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the Board finds that the 10 percent rating assigned for the Veteran's back disability is appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which back disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his back disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of painful and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for thoracolumbar strain with degenerative disc disease is denied.


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran submitted a statement indicating that he cannot work, in part, because of his back disability.  See March 2013 Statement.  Additionally, several VA examiners have indicated that the Veteran's back disability has an effect on the Veteran's occupational activities.  Specifically, the November 2012 VA examiner indicated that the Veteran's back disability impacts his ability to work because he is not able to stand or sit for more than one hour, and he would need to have a job that allows for frequent stretching and breaks.  Similarly, the April 2015 VA examiner stated that the Veteran would not be able to do much, if any, real physical labor due to his condition because any significant movement seems to cause him discomfort.  These findings suggest that the Veteran may be unemployable due in part to his service-connected back disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability.

The record also shows that the Veteran expressly raised a claim of entitlement to a TDIU in a June 2015 statement.  See June 2015 Notice of Disagreement.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


